fit,
                                                                                                        C OIL' R T 0;'-- , PE , h
                                                                                                                               i
                                                                                                             C!IVI — q IT ,
                                                                                                                   1(E)
                                                                                                      20 13 9EC 17      Q- 8: t, 8
                                                                                                                         1
                    IN THE COURT OF APPEALS OF THE STATE OF                                WASHINTO                          t10T

                                                     DIVISION II                                      12 y


    STATE OF WASHINGTON,                                                             No. 42396 -1 - II
                                                                           Consolidated w/ No. 43021 -5 -II)
                       Respondent /Cross Appellant,


               V.



    THOMAS LEE FLOYD,


                                       ss




               BJORGEN, J. —     Thomas Floyd appeals from his. convictions for second degree assault and


    six violations of a no- contact order, as well as the sentencing court' s use of his 1972 convictions

    for robbery and second degree assault in calculating his offender score. The State cross appeals

    the sentencing court' s determination that Floyd does not qualify as a persistent offender subject

    to   a   mandatory life   sentence under   the Persistent Offender         Accountability    Act (POAA), RCW


    9. 94A.570. The State also appeals from a different sentencing court' s offender score calculation,

    resulting from Floyd' s subsequent conviction for stalking and violation of a no- contact order
1

    based on conduct involving the same victim.

                Floyd, aided by standby counsel, represented himself in a jury trial in the first proceeding

    after the State charged him with assault and violating a no- contact order under cause number 10-

    1- 00019 -6. Shortly after Floyd began his closing argument, the trial court terminated his pro se

    status and directed standby counsel to complete the argument. The jury found Floyd guilty of all

    charges. The State had        asked   that Floyd be   sentenced   to   a   life term   as a persistent offender   based
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)

                                                                                                           robberyl




on   the two 1972   convictions,   but the sentencing      court   ultimately   refused,
                                                                                           finding   the


conviction unconstitutional on its face and the assault conviction not comparable to a " most

serious offense" under     RCW 9. 94A. 030( 32). Verbatim Report            of   Proceedings ( VRP) ( Dec. 2,


2011) at 106. The sentencing court nonetheless used both prior convictions in calculating

Floyd' s offender score, sentencing him to-the maximum standard -
                                                                range term of confinement.

          The State subsequently charged Floyd under cause number 11 - 1- 02808 -1 with stalking

and an additional count of violating a no- contact order involving the same victim. Floyd again

represented himself, and a jury returned guilty verdicts on both counts. The sentencing court

agreed with the prior sentencing court' s determinations concerning the 1972 convictions, but

independently calculated Floyd' s offender score, again sentencing him to the maximum

standard -
         range term.


          Floyd argues that ( 1) the first trial court violated his right to defend in person by

terminating his   pro se status; (     2) insufficient evidence supports his convictions for violating a no-

contact order at the first trial; and ( 3) the first sentencing court erroneously included his 1972

convictions for robbery and assault in his offender score. The State argues that ( 1) the first

sentencing court erred by refusing to count the two 1972 convictions as " strikes" for purposes of

the POAA, and (2) the second sentencing court erred by refusing to include the 1972 convictions

in calculating Floyd' s offender score.




 1
     In 1972, the robbery statute did not define varying degrees of the crime. Former RCW
 9. 75. 010 ( 1909),   repealed   by   LAWS   of   1975, 1st Ex. Sess. § 260.


                                                           2
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


         In this consolidated appeal, we affirm each of Floyd' s challenged convictions, as well as

the sentence imposed after Floyd' s second trial. We vacate the sentence imposed after the first

trial, however, and remand for resentencing in accordance with this opinion.

                                                        FACTS


                                               I. FLOYD' S FIRST TRIAL


         Floyd   and   his   wife,   2 Annette Bertan, had an altercation on the night of January 3, 2010 at

their Lakewood condominium. Their downstairs neighbor called 911 after Bertan came to his

door bleeding from a wound near her left ear. Responding officers encountered Floyd in the

parking lot, noticed blood on his hands, and arrested him.

         On January 4, 2010, the trial court entered an order in open court prohibiting Floyd from

contacting Bertan. Over the next few months, Floyd nonetheless attempted to call Bertan several
                                                                            3
times from the Pierce        County jail    and   Western State Hospital.       The State ultimately charged

Floyd by amended information with one count of second degree assault involving domestic

violence and six counts of violating a no- contact order.


         The State filed a notice that it intended to seek a mandatory life sentence under the

persistent offender statute, based on Floyd' s 1972 convictions for robbery and assault. The trial

court allowed Floyd to represent himself, finding Floyd' s request explicit, knowing, and

voluntary, but appointed standby counsel over Floyd' s objection.




2 Bertan obtained a divorce after the events giving rise to the assault charge, but prior to Floyd' s
trial.


3 Floyd underwent multiple court- ordered competency and other medical evaluations at Western
 State Hospital after various pretrial proceedings.


                                                            I
No. 42396 -1 - II (Cons. w/ No. 43021 -5- II)



        At trial, Floyd' s limited knowledge of court procedures and rules of evidence, as well as

his apparent confusion and frustration when the trial court sustained most of the State' s


objections, led to many disruptions and repeated admonitions by the court. The trial court also

spent considerable time hearing motions brought by Floyd that it ultimately found duplicative or

meritless. However, Floyd rarely interrupted the presentation of the State' s evidence, addressed

the court respectfully, generally accepted the court' s rulings on his objections without protest,

and appeared to make a genuine effort to follow the court' s instructions.


        During closing argument, Floyd referred to several facts not in evidence, drawing

repeated objections from the State. VRP at 733 -34, 736, 738. After the court admonished Floyd


again to argue only from evidence properly before the jury, Floyd asked questions which

demonstrated some confusion as to what the court meant. VRP at 739. Floyd also attempted to


offer additional evidence through his statements during closing. VRP at 743.

        At that point the court excused the jury and, after expressing the opinion that Floyd had

intentionally acted to " scuttle" -the trial, engaged in a colloquy with Floyd and heard argument

from the State and Floyd' s standby counsel. VRP at 740. Then, over objections from both Floyd

and the State, the court terminated Floyd' s pro se status and appointed standby counsel to

complete closing argument. Standby counsel argued that the jury could convict Floyd only of

third degree assault because Bertan did not suffer substantial bodily harm. The jury returned

guilty verdicts on all counts.


        At sentencing, the court concluded that the State could not rely on either of Floyd' s 1972

convictions as " strikes" for purposes of the POAA. VRP (July 15, 2011) at 106. The court ruled

the robbery conviction invalid on its face because the information and two of the jury


                                                  11
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


instructions misstated the elements of the crime, and it found the assault conviction not


comparable to a " most serious offense" under current law because of differences in the mens rea


and degree -of-injury elements. VRP (July 15, 2011) at 106. The court then concluded that both

1972 convictions counted towards Floyd' s offender score, making it four. The court ultimately

sentenced Floyd to 20 months' confinement on the assault charge and to a 3 -year suspended


sentence for the remaining counts.

                                     II. FLOYD' S SECOND TRIAL


        The State subsequently charged Floyd with violation of a domestic violence court order

and stalking, based on his further attempts to contact Bertan. Floyd again represented himself,

aided by the same standby counsel assigned by the previous trial court, and the jury returned

guilty verdicts on both charges. The sentencing court sua sponte raised a question as to whether

collateral estoppel required it to accept the prior sentencing court' s determinations concerning

Floyd' s criminal history. Ultimately, the court accepted the argument made by Floyd' s standby

counsel that it should agree with the prior sentencing court' s conclusions as to Floyd' s 1972

convictions, but not the prior offender score calculation. The court sentenced Floyd to 17


months on each charge, running concurrently with each other but consecutively to the previous

sentences.



                                                ANALYSIS


                              I. THE RIGHT TO SELF -REPRESENTATION


        Floyd contends that the trial court violated his right to represent himself. Because the


court' s determination that he intentionally disrupted the proceedings was not manifestly

unreasonable and rests on a sufficient factual basis in the record, we disagree.



                                                   5
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


         Washington' s constitution explicitly guarantees criminal defendants the right to self-

representation.         State   v.   Madsen, 168 Wash. 2d 496, 503, 229 P.3d 714 ( 2010) ( citing               WASH.

CONST.       art.   I, § 22 ( "the   accused shall   have the   right   to   appear and     defend in   person ")).   The


United States Supreme Court has also held that the Sixth Amendment to the United States


Constitution implicitly guarantees this right. Faretta v. California, 422 U.S. 806, 819, 95 S. Ct.
2525, 45 L. Ed. 2d 562 ( 1975).              Courts regard this right as " so fundamental that it is afforded


despite its potentially detrimental impact on both the defendant and the administration of

justice."     Madsen, 168 Wash. 2d at 503 ( citing State v. Vermillion, 112 Wash. App. 844, 51 P.3d 188

 2002)). Improper denial of the right to proceed pro se requires reversal, whether or not


prejudice results.           Vermillion, 112 Wash. App. at 851.

             We review a trial court' s denial of the right to defend in person for abuse of discretion.

State   v.   Hemenway,        122 Wn.     App.   787, 792, 95 P.3d 408 ( 2004). A trial' court abuses its


discretion if its " decision is manifestly unreasonable or `rests on facts unsupported in the record

or was reached          by   applying the wrong legal     standard. "'        Madsen, 168 Wash. 2d at 504 ( quoting

State v. Rohrich, 149 Wash. 2d 647, 654, 71 P.3d 638 ( 2003)).


             A trial court may terminate pro se status if a defendant " deliberately engages in serious
                                4
and obstructionist misconduct, "              Faretta, 422 U.S.     at   834 -35   n.46;   that is, " if a defendant is




4
    The case cited by the Faretta court in its discussion of conduct that would justify denial of the
right to self representation, Illinois v. Allen, involved the defendant' s right to be present at trial.
              -
397 U.S. 337, 338, 90 S. Ct. 1057, 25 L. Ed. 2d 353 ( 1970).                       In that context, a court may only
order a defendant removed from the courtroom who " engages in speech and conduct which is so
noisy, disorderly, and disruptive that it is exceedingly difficult or wholly impossible to carry on
the trial."     Allen, 397.U.S. at 338. While the record before us does not establish that Floyd' s
conduct exceeded.that limit, we do not take the Faretta court' s citation to Allen to mean that the
degree of disruption required to justify revocation of a defendant' s pro se status under the United
                                                                 G
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



sufficiently disruptive          or   if delay becomes the            chief motive."      Madsen, 168 Wash. 2d at 509 n.4.


That   a   defendant is "       obnoxious" and " unfamiliar with                legal   rules,"   however, does not justify a

trial court' s denial of the right to proceed pro se. Madsen, 168 Wash. 2d at 509. A court may

impose lesser sanctions for failure to adhere to proper procedures, but " must not sacrifice

constitutional rights on          the   altar of      efficiency." Madsen, 168 Wash. 2d at 509.


            Here, the trial court explicitly based its decision on its finding that Floyd was

intentionally disrupting the trial:

            THE COURT: Well, I                  am    considering —I gave Mr. Floyd the floor 17 minutes
            ago at    2: 22.    He has taken 17 minutes now in closing argument, and I would say
            all but one minute of it has been an effort to argue facts not in evidence, or to
            make     inappropriate         statements      that   are,   I think, disruptive.         It' s become pretty
            clear to me that he is undertaking to, as I said, scuttle this trial.
            MR. FLOYD: No, sir.
            THE      COURT:           He   is    disruptive.       And what is most important is he has
            consistently        showed an       inability     to follow      or respect   the Court' s directions.   The
            Court has directed him to                 argue   the facts in     evidence.       He has gone beyond the
            facts. He is arguing           what—       holding    up investigative        reports.   He wants to testify
            anew      as   to   what    the     pictures      show,    which    he    can'   t do.   And I think he is
            intentionally doing that to disrupt this proceeding.

VRP    at   743. These remarks show that the trial court applied the correct legal standard, as


articulated by our Supreme Court in Madsen.

            The next inquiry under Madsen is whether the trial court' s action rested on a sufficient

factual basis in the record. Because the trial court has the opportunity to observe a defendant' s

demeanor and nonverbal conduct, appellate courts owe considerable deference to a trial court' s


finding     in this   regard.     See State      v.   Read, 163 Wn.          App.   853, 864, 261 P.3d 207 ( 2011) ( noting


that even an " independent constitutionally based review requires us to give due regard `to the


States Constitution is as extreme as that required to justify removing a defendant from the
courtroom.


                                                                         7
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



trial judge' s opportunity to observe the demeanor of the witnesses' and the trial court' s

determination       as   to credibility. ") (quoting   Bose Corp. v. Consumers Union of U.S, Inc., 466 U.S.
485, 499 -500, 104 S. Ct. 1949, 80 L. Ed. 2d 502 ( 1984)).

           As described above, the record shows repeated disruptions by Floyd and repeated

admonitions by the court, as well as considerable time spent by the court hearing motions

brought by Floyd that the court ultimately found duplicative or meritless. The record shows that

much of Floyd' s closing argument was devoted to attempting to argue facts not in evidence,

including testifying anew as to what pictures in an investigative report showed.

           On the other hand, the force of these complications is diluted by the timing of the court' s

action: the trial had proceeded nearly to its conclusion, thus reducing the time that would be

wasted by further problems. Nonetheless, the record is clear that the obstacles from Floyd' s

actions were continuing unabated into closing argument. Taken as a whole, the record contains

sufficient evidence to support the trial court' s finding that Floyd intentionally disrupted the

proceedings. Under the circumstances presented, we are unwilling to second -guess the trial

court' s determination.


           Finally, whether the trial court' s decision was manifestly unreasonable presents a closer

question for two reasons. First, during the discussion leading up to the court' s termination of his

pro se status, Floyd asked for one more chance and promised to consult closely with standby

counsel to avoid further disruption. The court, however, did not give Floyd the opportunity to

follow through on this promise. We are troubled that the trial court did not attempt this measure

as a last resort, since it is the sort of less severe course of action discussed in Madsen, 168 Wash. 2d

at   509   n. 4.   However, the    numerous   delays    and   disruptions continuing   well   into closing   argument
No. 42396 -1 - II, ( ons. w/ No. 43021 -5 -II)
                   C



supply a plausible basis for terminating pro se status without trying this last alternative.

Although it would have been better practice to attempt this measure, declining the invitation was

not manifestly unreasonable.


        Second, prior to the revocation of Floyd' s pro se status, standby counsel informed the

court that he would make the closing argument he deemed best supported by the law and the

facts, even though Floyd desired to make a different argument.5 In establishing the right to
represent oneself, Faretta, 422 U.S. at 819 -21, made clear that the right to control one' s defense,

although subject to limitations, supports the implication of the right to represent oneself from the

                     6
Sixth Amendment.         If the control of one' s defense plays a role in the recognition of the right to


pro se representation, it should also play a role in determining whether revocation of that right is

an abuse of discretion. Therefore, the court' s knowledge that revocation of pro se status would


force an unwanted defense on Floyd must be considered in deciding whether that revocation was

an abuse of discretion.


        Under Faretta and Coristine, forcing an unwanted defense on a criminal defendant may

in many cases slip into a violation of the Sixth Amendment. Faretta, 422 U.S. 819 -21; State v.

Coristine, 177 Wash. 2d 370, 376 -77, 300 P.3d 400 ( 2013). Here, however, the trial court revoked


pro se status only after unabated missteps sufficient to support the finding that the defendant was

5 Floyd sought to defend by asserting that the victim had harmed herself. When his pro se status
was terminated, his counsel argued that he was at most guilty only of third degree assault,
because the victim did not suffer substantial bodily harm.

6 Although not involving pro se representation, the recent decision in State v. Coristine, 177
Wash. 2d 370, 300 P.3d 400 ( 2013),  is in harmony with Faretta, holding that the Sixth Amendment
requires the court to honor a defendant' s voluntary and intelligent choice to forgo an affirmative
defense and that instructing the jury on an affirmative defense over the defendant' s objection is
unconstitutional. Coristine, however, does not analyze whether the revocation of pro se status is
flawed if it leads to the presentation of an unwanted defense.

                                                      6
    No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



    intentionally disrupting the proceedings. In that posture, revocation does not become manifestly

    unreasonable because it results in an unwanted defense that, in counsel' s opinion, will better

    serve the defendant' s case. See State v. Bergstrom, 162 Wash. 2d 87, 95, 169 P.3d 816 ( 2007).

            The trial court did not abuse its discretion in terminating Floyd' s pro se status based on

    the determination that he intentionally disrupted the proceedings. We therefore affirm his

    convictions.




            A majority of the panel having determined that only the foregoing portion of this opinion

    will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

    record in accordance with RCW 2.06.040, it is so ordered.

                     II. THE TRIAL COURT' S PERSISTENT OFFENDER DETERMINATION


            The State argues that the first trial court erred in refusing to sentence Floyd to a life term

    as a persistent offender. The State challenges the trial court' s conclusions that Floyd' s 1972

    assault conviction is not comparable to a most serious offense under RCW 9. 94A.030( 32)( u),


    and that his 1972 robbery conviction does not count as a " strike" under the statute because the
1
    conviction is invalid on its face. We review de novo a trial court' s application of relevant


    statutes in making sentencing determinations under the persistent offender statute. State v.

    Carpenter, 117 Wn.    App.   673, 679, 72 P.3d 784 ( 2003) (   citing In re Post -
                                                                                      Sentencing Review of

    Charles, 135 Wash. 2d 239, 245, 955 P.2d 798 ( 1998)). Under that standard, we hold that the 1972


    assault conviction was not comparable to a most serious offense under RCW 9. 94A.030( 32)( u)

    and that the 1972 robbery conviction was facially invalid. Consequently, the trial court did not

    err in refusing to sentence Floyd as a persistent offender.




                                                       10
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


A.       Comparability of Flood' s 1972 Assault Conviction to a Most Serious Offense

         A Washington conviction that predates the POAA counts as a strike only if it is

 comparable"      to   a " most serious offense"          listed   elsewhere   in RCW 9. 94A. 030( 32). RCW


9. 94A. 030( 32)( u); State    v.   Failey,   165 Wash. 2d 673, 677, 201 P.3d 328 ( 2009). (applying


comparability      analysis   to 1974 Washington robbery                conviction).   The statute includes second


degree   assault as a " most serious offense,"             but not lesser degrees of assault. RCW


9. 94A.030( 32)( b).

         To determine which current offense most closely compares to a prior conviction, courts

must first look to the specific elements of the crimes. State v. Morley, 134 Wash. 2d 588, 606, 952
P.2d 167 ( 1998).      If the elements differ, we must then examine the information to determine


whether those allegations in the information " directly related to the elements of the charged

crime" would suffice under current Washington law to convict a defendant of the most serious

offense at issue. Morley, 134 Wash. 2d at 605 -06 ( involving comparability of an out - - tate
                                                                                   of s

conviction).      The State bears the burden of establishing the comparability of a prior conviction.

State v. Thomas, 135 Wash. App. 474, 487, 144 P.3d 1178 ( 2006).

          We begin with the elements of the crime at issue, second degree assault. The. 1972

statute under which Floyd was convicted required the State to prove that Floyd "willfully

inflict[ ed]   grievous   bodily    harm"     on   the   victim.   Former RCW 9. 11. 020( 3) ( 1909) ( LAWS OF


 1909,   ch.   249, § 162, formerly     codified at       REM. & BAL. CODE § 2414). To convict under the


current statute    defining    second    degree     assault,   the State   must prove     the defendant "[   i]ntentionally

assault[ ed] another and       thereby   recklessly inflicted]           substantial   bodily   harm." RCW




                                                                   11
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


9A.36. 021( 1)(    a).    Thus, the elements differ as to both the mens rea and the degree of harm

required.



          We have held that " wil[ l] fully"          equates   to " knowingly," a " less serious form of mental



culpability than ` intent. "'          City ofSpokane v. White, 102 Wash. App. 955, 961, 10 P.3d 1095

 2000) ( citing State      v.   Thomas, 98 Wn.         App.            25, 989 P.2d 612 ( 1999)). Thus it appears
                                                              422, 424 -


that the trial court could have convicted Floyd in 1972 based on a lesser degree of culpability

than required by the current second degree assault statute.

          More importantly, the difference in the degree of harm required by the two statutes shows

that they are not comparable under the POAA. In 1972 the " grievous bodily harm" element in

former RCW 9. 11. 020 was defined as " hurt or injury calculated to interfere with the health or

comfort of the person injured" or " atrocious, aggravating, harmful, painful, hard to bear, [ and]

serious   in   nature."    State      v.   Salinas, 87 Wash. 2d 112, 121, 549 P.2d 712 ( 1976) ( internal quotations


omitted) ( citing    State      v.   Linton, 36 Wash. 2d 67, 95 -96, 216 P.2d 761 ( 1950)).     Current law. defines


 substantial bodily harm" as

          bodily injury which involves a temporary but substantial disfigurement, or which
          causes a temporary but substantial loss or impairment of the function of any
          bodily part or organ, or which causes a fracture of any bodily part.

RCW 9A.04. 110( 4)( b).              Thus, a painful injury that interfered with the comfort of the victim, but

did not cause disfigurement or fracture or impair the function of any bodily part, would suffice to

establish grievous bodily harm under the 1972 statute, but not substantial bodily harm under the

present statute. The 1972 court could therefore have also convicted Floyd based on a lesser


degree of injury.




                                                                 12
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



          The State argues that case law establishes that both the degree -of harm (grievous bodily
                                                                              -

harm) and mens rea ( willfullness) elements of the 1972 assault statute are comparable to the


current second degree assault statute, citing State v. Hovig, 149 Wash. App. 1, 202 P.3d 318

 2009),   and      State   v.   Stewart, 73 Wash. 2d 701, 440 P.2d 815 ( 1968), respectively.


          Hovig involved a challenge to the sufficiency of the evidence under the " substantial

bodily   harm"      standard.       Hovig, 149    Wn.    App.   at   10 -11.     Hovig argued that because the injury to

the victim was less serious than the injury in an earlier case, State v. Miles, 77 Wash. 2d 593, 464
P.2d 723 ( 1970),         in which a conviction obtained under the ".grievous bodily harm" standard was

overturned on a sufficiency challenge, the evidence against Hovig must also be insufficient as a

matter of law because the " substantial bodily harm" standard was higher. Hovig, 149 Wash. App.

at 11 - 12. We rejected that argument not because we decided that " substantial bodily harm" was

the   same as or      less than " grievous      bodily harm," but because the injury in Miles could have

satisfied the grievous bodily harm standard had the State presented more testimony:

          Miles did        not    hold that   a cut and swollen           lip   could never constitute " grievous"


          bodily     harm. _Instead, the Supreme Court reversed Miles' s conviction for second
           degree assault because the State had failed to produce sufficient evidence to show
          that the injury was " grievous." The Miles court reached that conclusion because
           1) "[    n]one of the witnesses was called upon to elaborate upon the nature, size,
          extent, or       degree      of the cut or lip "; and ( 2) "[ t]here was no testimony
                                                       the   swollen

          whatsoever as to any other bruises or contusions."

Hovig, 149 Wash. App.            at   12 ( quoting Miles, 77 Wash. 2d         at   600 -01) (   citations omitted).   Thus, to




7 Ultimately, the Hovig court relied on a different authority, State v. Ashcraft, 71 Wash. App. 444,
455 -56, 859 P.2d 60 ( 1993),
                           to hold that the bruising injury at issue satisfied the " substantial
bodily harm" standard based on the " substantial disfigurement" prong. Hovig, 149 Wash. App. at
12.

                                                                     13
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



the extent that Hovig is relevant to the comparability analysis at all, it does not support the

State' s position here.


         In the other case cited by the State, Stewart, 73 Wash. 2d 701, the defendant assigned error

to the trial court' s refusal to give an instruction that the jury must find " specific intent" to convict

for assault. Our Supreme Court rejected the challenge, holding that the term " willfully,"

appearing in instructions given to the jury, properly explained the mental element of the crime,

was not ambiguous, and did not require additional definition, citing cases holding that " willfully"

meant "`   intentionally       and   designedly."' Stewart, 73 Wash. 2d at 704 ( quoting State v. Spino, 61
Wash. 2d 246, 377 P.2d 868 ( 1963)


         Current law, however, provides that an action is taken " willfully" if the State proves the

defendant      acted "   knowingly," a lesser form of culpability than intent. RCW 9A.08. 010( 4);

White, 102 Wn.         App.    at   961.   Thus, it is far from clear that the Stewart court' s " intentionally and

designedly"         language   equates with     the degree   of   culpability   now codified as "   intentionally."   See


also   State   v.   Bauer, 92 Wash. 2d 162, 167 -68, 595 P.2d 544 ( 1979) ( noting that "[ t]he term `willful'


has been given many meanings" and " is often used to denote an act which is voluntary or

knowing ")

         Regardless, the " willfulness" issue does not affect our analysis regarding the degree -of-

harm requirement, which itself confirms the trial court' s ruling that the conviction was not

comparable to second degree assault under post -
                                               POAA law. At most, the 1972 assault


conviction is comparable to a lesser degree of assault, and thus does not qualify as a most serious

offense.    RCW 9. 94A. 030( 32). The State' s argument fails.




                                                              14.
           No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



                     Because the elements of the crime underlying Floyd' s 1972 assault conviction differ from

           those of the most closely related most serious offense under RCW 9. 94A.030( 32)( u), we proceed

           to the second step of the comparability analysis. Morley, 134 Wash. 2d at 606. At this step, we

           examine the 1972 information to determine whether those allegations in the charging document

               directly related to the elements of second degree assault would constitute a violation of the

           post -
                POAA second degree assault statute. Morley, 134 Wash. 2d at 606.

                     The second amended information on which Floyd' s 1972 assault conviction rests merely

           parroted the language from the statute, alleging that Floyd " did willfully inflict grievous bodily

           harm    upon    the"   victim, under circumstances not   amounting to first degree   assault.   Ex. 3. Thus,


           the allegations in the information also fail to establish that the conviction is comparable to

           second degree assault under current law. Therefore, the differences in the elements support the


           conclusion reached by both sentencing courts that the State failed to prove the 1972 assault

           conviction was comparable to a " most serious offense" under RCW 9. 94A.030( 32)( u).

           B.        Facial Invalidity of Flood' s 1972 Robbery Conviction$

jThe State argues that the sentencing court improperly looked "behind the face"                               of

           Floyd' s 1972 robbery conviction in assessing its validity. Br. of Resp' t at 24. Because

           documents properly considered by the sentencing court establish the conviction' s invalidity, the

           State' s argument fails.



           8
               The State   asserts   t]he trial court erred in allowing [ Floyd] to collaterally attack his 1972
                                     that "[
           conviction      for robbery" in the sentencing proceeding. Br.of Resp' t at 21. However, a challenge

           to the use of a prior conviction in a sentencing proceeding is not a collateral attack, as our courts
           have long recognized. See State v. Knippling, 166 Wash. 2d 93, 1. 02 -04, 206 P.3d 332 ( 2009); State
           v. Holsworth, 93 Wash. 2d 148, 158, 607 P.2d 845 ( 1980). The argument the State actually

           presents involves whether the sentencing court went " behind the face" of the conviction, and we
           address it as such. Br. of Resp' t at 24.
                                                                    15
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



          In a sentencing proceeding, the defendant' s ability to challenge the validity of a prior

conviction   is " severely   restricted."   State v. Bembry, 46 Wash. App. 288, 289, 730 P.2d 115

 1986).    A sentencing court may not rely, however, on a conviction " constitutionally invalid on

its face" to increase the punishment. State v. Ammons, 105 Wash. 2d 175, 187 -88, 718 P.2d 796

 1986).


          In both Ammons, 105 Wash. 2d at 189, and Bembry, 46 Wash. App. at 291, the " face" of the

conviction included the documents signed as part of a guilty plea, which incorporate the charging

document. See CrR 4. 2( g). Our Supreme Court, furthermore, relied on the interpretation of


 invalid on its face" appearing in Ammons, 105 Wash. 2d at 187 -89, a case involving whether prior

convictions counted towards a defendant' s offender score at sentencing, to interpret similar

language in RCW 10. 73. 090, which bars most personal restraint petitions filed more than one

year after a judgment becomes final. In re Pers. Restraint ofStoudmire, 141 Wash. 2d 342, 353, 5
P.3d 1240 ( 2000).


          Similarly, in interpreting the meaning of "constitutionally valid on its face" for purposes

of deciding what documents a court may consider when a defendant challenges the inclusion of a

prior conviction at sentencing, we relied on a case involving the RCW 10. 73. 090 time bar. State

v.   Gimarelli, 105 Wn.      App.   370, 375, 20 P.3d 430 ( 2001) (   citing In re Pers. Restraint of

Thompson, 141 Wash. 2d 712, 718, 10 P.3d 380 ( 2000)).            Thus, the phrase " on its face" clearly has

a similar meaning in both lines of cases.

          In the context of whether a "judgment and sentence is invalid on its face" for purposes of


overcoming the one -year time limit on personal restraint petitions, arguably the more restrictive




                                                        16
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


                                      9
of   the two lines      of cases,         our courts have relied on " charging documents, verdicts, and plea

statements of       defendants           on plea of     guilty."   In re Pers. Restraint ofCoats, 173 Wash. 2d 123, 140-

43, 267 P.3d 324 ( 2011).                The Stoudmire court, for example, held the judgment and sentence at


issue there facially invalid because the date on the information showed that the charges had been

filed   after   the time      specified     by the      statute of   limitations. 141 Wash. 2d       at   354 -55. Our courts have


generally not, however, based invalidity decisions on "jury instructions, trial motions, and other

documents that          relate   to   whether         the defendant   received a   fair trial." Coats, 173 Wash. 2d at 140.


          Here, the sentencing court looked to the charging document and the jury instructions.

The charging document plainly qualifies as part of the " face" of the conviction under the

precedents discussed above. Thus the sentencing court did not err in considering it.

          A criminal defendant has a constitutional right " to be informed of the criminal charge

against   him     so   he    will   be    able   to   prepare and mount a    defense   at   trial."    State v. McCarty, 140
Wash. 2d 420, 425, 998 P.2d 296 ( 2000).                      Thus, a charging document that fails to clearly set forth

     e] very material element of the charge" renders the resulting conviction constitutionally invalid.

McCarty, 140 Wash. 2d at 425. In this review, an information " not challenged until after the

verdict will be more liberally construed in favor of validity than" one challenged before the

verdict.    State      v.   Kjorsvik, 117 Wash. 2d 93, 102, 812 P.2d 86 ( 1991). Nonetheless, "[ i]f the


necessary elements are not found or fairly implied" in the charging document, we must reverse

 without        reaching the        question of prejudice."           McCarty, 140 Wash. 2d at 425 -26.

           The 1972 information charging Floyd with robbery alleges that he took " personal

property from the person or in the presence of [the alleged victim], the owner thereof, against his


9 See our discussion in Gimarelli, 105 Wash. App. at 377.
                                                                       17
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


                          force                    fear        immediate    injury to his person."   Clerk' s Papers
will or   by   means of           or violence or          of




at   272 ( emphasis   added).     The statute in effect in 1972 defined " robbery" as

          the unlawful taking of personal property from the person of another, or in his
          presence, against his will, by means of force or violence or fear of injury,
          immediate or future, to his person or property, or the person or property of a
          member of his family, or of anyone in his company at the time of the robbery.

Former RCW 9. 75. 010 ( 1909) ( LAWS            OF   1909,     ch.   240, § 166, formerly   codified at   REM. & BAL.


CODE § 2418).      This plainly required that the taking be both against the will ofthe victim and by

force or threat of violence.


          By stating two necessary elements in the disjunctive, the information allowed a

conviction based on only one of those elements. Thus, the 1972 court could have convicted

Floyd merely for taking property against the will of the victim, even if it did not find that Floyd

had used force or threats. This effectively omitted a material element of the charge, which

cannot    be " fairly implied,"     and therefore evidences constitutional invalidity without the need to

show prejudice. See McCarty, 140 Wash. 2d at 425 -26.

          The court' s additional consideration of the jury instructions, which repeated the error

found in the information, does not affect our analysis. Even if the . ourt should not have
                                                                    c

considered the jury instructions, it properly considered the charging document in determining

facial invalidity. As shown, the charging document alone establishes the constitutional infirmity

of   Floyd' s 1972 robbery        conviction.   Therefore, the sentencing court properly declined to count

that conviction as a strike under the POAA because it is facially invalid.




                                                               18
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


                 III. THE SENTENCING COURTS' OFFENDER SCORE CALCULATIONS


        Floyd argues that the first sentencing court erred in using his 1972 convictions to

calculate his offender score. Because a court may not use facially invalid convictions for any

sentencing purpose, and the 1972 assault conviction washed out, Floyd is correct.

        We review offender score calculations de novo. State v. Powell, 172 Wash. App. 455, 459,

290 P.3d 353 ( 2012) ( citing State   v.   Knippling,   166 Wash. 2d 93, 98, 206 P.3d 332 ( 2009)). A


sentencing court may not rely on a conviction invalid on its face to increase the penalty for an

offense. Morley, 134 Wash. 2d at 614 ( citing Ammons, 105 Wash. 2d at 187 -88).

        As shown above, Floyd' s 1972 robbery conviction is constitutionally invalid on its face.

Thus the first sentencing court erred in using it to calculate Floyd' s offender score.

        For sentencing purposes, a conviction for a class C felony washes out of an offender' s

criminal history if the offender spends five years in the community without any criminal

convictions.   RCW 9. 94A.525( 2)( c). As discussed above, Floyd' s 1972 assault conviction is not


comparable to second degree assault, a class B felony. Thus, for sentencing purposes it may be

considered at most a class C felony. See Thomas, 135 Wash. App. at 487.

        The criminal history submitted by the State at Floyd' s sentencing shows that Floyd had

no criminal convictions between his conviction for third degree driving with a suspended license

on November 3, 2001, and July 29, 2007, a period of approximately five years and seven

months.   Thus, the 1972      assault conviction washed out pursuant       to RCW 9. 94A. 525( 2)(    c), and




the first sentencing court should not have considered it.

        The State contends that the first sentencing court properly considered the 1972

convictions, and   that the   second   sentencing   court erred   in refusing to   consider   them based   on   the
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


first   court' s   comparability   and   facial   invalidity   analyses.    10 The State asserts that in doing so the

second sentencing court improperly relied on principles of collateral estoppel.

               The record shows, however, that the second sentencing court accepted the arguments of

Floyd' s standby counsel as to the offender score calculation: standby counsel alone argued for

an offender score of two, the score ultimately determined by the court. Floyd' s standby counsel

explicitly argued against using collateral estoppel; instead relying on the same arguments he had

made in Floyd' s first sentencing proceeding.

               For the reasons discussed above, these arguments are correct. Thus, the second


sentencing court independently and properly calculated the offender score, as the statute requires.

RCW 9. 94A.345. As concluded, the first sentencing court improperly included the 1972

convictions in the offender score calculation. Because Floyd made a specific and timely

to
     The State also contends that the second sentencing court erred by refusing to include " a 1981
conviction for taking a vehicle without permission" in calculating Floyd' s offender score. Br. of
Resp' t (No. 43021 -5 -II) at 6. The record shows that the State furnished both sentencing courts
with a copy of a California judgment and sentence from 1981, reflecting that Floyd was
convicted of "receiving stolen   property," namely, " a 1979 moped" valued at more than $200.
Ex. 1 ( Cause No. 11 - 1- 02808 -1). However, the State presented no argument to either sentencing
court, and presents none here, establishing that this conviction is comparable to any class A or B
felony under Washington law. Notably, the State' s claim assumes the questionable proposition
that a moped qualifies as a " motor vehicle" for purposes of crimes against property. See United
States     v.   Dotson, 34 F.3d 882, 886 ( 9th Cir. 1994) ( holding
                                                            that a moped is not a motor vehicle
for purposes of Washington' s driving under the influence statute).
        The State has the burden of establishing the comparability of foreign convictions at a
sentencing proceeding. Thomas, 135 Wash. App. at 487. A cursory inspection of the elements and
related allegations in the information suggests that the conviction is at most comparable to a
class C felony: second degree taking a motor vehicle without permission under RCW 9A.56. 075
or second degree theft under RCW 9A.56. 040. Thus, were we to find the issue properly before
us,     this   conviction would also     apparently have       washed out under        RCW 9. 94A. 525( 2)(   c),   because

Floyd later spent five crime -free years in the community. At any rate, we generally do not
consider issues not supported by argument or authority in a party' s brief. RAP 10. 3( a)( 5); State

v. Blunt, 118 Wash. App. 1, 7 n.6, 8, 71 P.3d 657 ( 2003). Furthermore, we generally do not

address claims of error not         properly      raised   in the trial   court.   RAP 2. 5( a). We thus decline to
address the merits of the claim.

                                                                20
No. 42396 -1- II (Cons. w/ No. 43021 -5 -II)


objection in the first sentencing proceeding to the use of the 1972 convictions, the appropriate

remedy is to "` remand for resentencing                  without    allowing further       evidence   to be   adduced "'   by the

State. State      v.   Lopez, 147 Wash. 2d 515, 520 -22, 55 P.3d 609 ( 2002) ( quoting                     State v. Ford, 137
                                                        11
Wash. 2d 472, 485, 973 P.2d 452 ( 1999)).


      IV. SUFFICIENT EVIDENCE THAT FLOYD KNOWINGLY VIOLATED THE No- CONTACT ORDER


          With respect to the six convictions for violating a no- contact order resulting from his first

trial, Floyd argues that the State failed to present sufficient evidence that he " knowingly"

violated the order because no testimony established that Floyd knew that the court had entered it.

Br. of Appellant at 14 -16. Because a rational juror could have inferred from the signature on the

order, above       the line     marked " Defendant,"           that Floyd was present when the court entered it, this


claim fails.


           In evaluating the sufficiency of the evidence at a jury trial, we consider the evidence, and

the reasonable inferences from them, in the light most favorable to the State. Salinas, 119 Wash. 2d
11
     We   note   that last     sentence of    RCW 9. 94A.530( 2), added in 2008, appears to permit the State to
supplement the record with materials not previously considered by the court at a sentencing
proceeding following remand, notwithstanding a specific objection raised by the defendant at the
previous sentencing hearing. The legislature plainly intended the 2008 amendment to overturn
our Supreme Court' s holdings in Ford and Lopez prohibiting presentation of such additional
evidence.        LAWS     OF   2008,   ch.   231, §    1 ( identifying by name those decisions, among others, as
the   reason     for the   amendments).            The holdings in Ford and Lopez, however, appear to rest on
constitutional due process concerns. See State v. Hunley, 175 Wash. 2d 901, 912 -15, 287 P.3d 584
 2012) ( noting that " the Ford decision was rooted in principles of due process "); Ford, 137
Wash. 2d   at 482 ( relying on " basic principles of due process" in its analysis); Lopez, 147 Wash. 2d at

522 ( rejecting        as "`   inconsistent   with    the    principles   underlying     our system of justice    "' the
argument that the State, despite the defendant' s reasonably specific and timely objection, could
present additional evidence of prior convictions   following remand) ( quoting Ford, 137 Wash. 2d at
480) ( internal        quotation marks omitted). "             The legislature may change a statutory interpretation,
but it    cannot   modify       or   impair   a   judicial interpretation    of   the   constitution."   Hunley, 175 Wash. 2d
at 914. Thus, until our Supreme Court expressly accepts the 2008 amendment to RCW
9. 94A.530( 2) as consistent with due process, we continue to follow the no- second -chance rule
articulated in Ford and Lopez.

                                                                    21
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


at   201.   We then ask whether a rational juror could have found the defendant guilty beyond a

reasonable     doubt. Salinas, 119 Wash. 2d        at   201. We consider circumstantial and direct evidence


equally reliable. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980).

            The fact finder may infer, but not presume, knowledge. State v. Womble, 93 Wash. App.
599, 604, 969 P.2d 1097 ( 1999). The jury may " pyramid[]" reasonable inferences derived from


the proven evidence so long as the court instructs it that it must find that the State has proven

beyond a reasonable doubt the element of the crime that those inferences support. State v.

Bencivenga, 137 Wash. 2d 703, 708 -11, 974 P.2d 832 ( 1999).


            Here, the trial court admitted a certified copy of the no- contact order as evidence, and the

document prominently          states, "   FILED IN OPEN COURT." Ex. 70. The signature line on the


order marked " Defendant" bears a handwritten signature. Ex. 70. The court properly instructed

the jury on the burden of proof. A rational juror could therefore have properly inferred that

Floyd signed the document in open court, and from that inferred that Floyd knew of the order.

For these reasons, Floyd' s claim fails.

                              V. FLOYD' S STATEMENT OF ADDITIONAL GROUNDS


            Floyd raises a number of issues in his one -
                                                       page pro se statement of additional grounds


 SAG), including spoliation of evidence, prosecutorial misconduct, double jeopardy, ineffective

assistance of counsel, violation ofjudicial canons, and violation of his right to a speedy trial.

While a pro se SAG need not include citations to the record or legal argument, the appellant must

 inform the      court of   the   nature and occurrence of   the   alleged errors."   RAP 10. 10( c).   Floyd' s


vague, conclusory assertions do not allow for proper review of most of these claims, and we




                                                           22
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)



therefore do not reach them. Only the speedy trial and spoliation claims merit consideration

under these standards. On the record before us, however, these claims also fail.

        Whether Floyd' s bare assertion of a speedy trial violation satisfies the requirements of

RAP 10. 10 presents a doubtful proposition. Even a cursory evaluation of the record before us,

however, suggests that Floyd may have a colorable claim in this regard: Floyd spent over a year

in custody before commencement of his first trial and asserted his right to a speedy trial on

several occasions. See State v. 011ivier, No. 86633 -3, slip op. at 10, 312 P.3d 1 ( Wash. Oct. 31,

2013). Furthermore, the trial court granted a number of continuances over Floyd' s objections.


        Proper analysis of the claim, however, requires consideration of the reasons for each

delay. 011ivier, No. 86633 -3, slip op. at 14 -15 ( citing State v. Iniguez, 167 Wash. 2d 273, 294, 217
P.3d 768 ( 2009) ( citing   Barker v. Wingo, 407 U.S. 514, 531, 92 S. Ct. 2182, 33 L. Ed. 2d 101

 1972))).   The record does not reveal exactly how many continuances the court below granted or

the reasons it granted each one. The party seeking review is responsible for transcription of

those portions of the proceedings necessary to evaluate the claim. RAP 9.2. We therefore

decline to reach the issue on the record before us. See Stuart v. Consol. Foods Corp., 6 Wn.

App.   841, 846 -47, 496 P.2d 527 ( 1972) ( " In order to evaluate a trial court' s decision, the basis


for the decision must be known. ").


         As for the   spoliation claim,   Floyd   alleges     that the "   victim,   detectives, & State of


Washington Correction officers" destroyed " D[ igital ]V[ ideo ] D[ isc]' s, C[ omputer ] D[ isc]' s,

 Cassettes, mug   shot, pajamas etc."     SAG     at   1.   The record before us shows that, with one


 exception, the State provided every item Floyd requested, other than those the trial court properly

 found to have no possible relevance to the case. The one exception involves the recorded police


                                                            23
No. 42396 -1 - II (Cons. w/ No. 43021 -5 -II)


interview with Bertan, the alleged victim. The DVD copy provided by the State had no audio

track, and therefore no practical value to the defense. While the relevance of the recording

cannot be disputed, Floyd made no showing that the contents would have helped his defense.

Further, because Bertan testified at trial, the recording could at most have had some

impeachment value.


        Absent an affirmative showing that the evidence had exculpatory value, the State' s

failure to   preserve "`   potentially   useful "'   evidence does not violate a criminal defendant' s right to


due process of law unless the police acted in bad faith. State v. Straka, 116 Wash. 2d 859, 884, 810
P.2d 888 ( 1991) (   quoting Arizona v. Youngblood, 488 U.S. 51, 58, 109 S. Ct. 333, 102 L. Ed. 2d
281 ( 1988)).    The State did produce the requested recording, explaining that it had no audio track

because the recording equipment at the police station may have malfunctioned. While

unfortunate, the explanation is plausible, and Floyd points to nothing suggesting any subterfuge.

Because Floyd shows neither that the contents of the recording were exculpatory nor that the

State acted in bad faith, his claim fails.

                                                      CONCLUSION


        We affirm Floyd' s convictions for second degree assault and violations of a no- contact


order following his first trial, under cause number 10 -1- 00019 -6. We vacate the resulting

sentence, however, and remand for resentencing using an offender score calculated without

consideration of Floyd' s 1972 assault and robbery convictions. We also affirm the sentence




                                                            24
No. 42396 -1 - II (Cons. w/ No. 43021 -5- II)



imposed after his subsequent trial on charges of stalking and violation of a no- contact order

under cause number 11 - 1- 02808 -1.



                                                                         12,
                                                   B.   RGE

We concur:




                                                 25